TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 13, 2018



                                      NO. 03-18-00189-CV


                                    Juan Enriquez, Appellant

                                                  v.

              Dale Wainwright, Chair of the Texas Board of Criminal Justice;
                          and Lannette Linthicum, Appellees




        APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND TOTH
          REVERSED AND REMANDED -- OPINION BY JUSTICE FIELD




This is an appeal from the order signed by the trial court on March 22, 2018. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the order.

Therefore, the Court reverses the trial court’s order and remands the case to the trial court further

proceedings consistent with the Court’s opinion. Appellees shall pay all costs relating to this

appeal, both in this Court and the court below.